Sur Petition for Rehearing.
Before MARIS, Chief Judge, and MA-GRUDER, LINDLEY, and LAWS, Judges.
PER CURIAM.
The complainant has filed a- petition for rehearing. Counsel again urges therein that this court should determine the complainant’s maximum rent even though the Administrator has revoked the order fixing the rent to which the complainant’s protest was directed. For the reasons already stated in our prior opinion it is clear that we cannot do so. Counsel for the complainant also calls our attention to the fact that after the hearing of this case the Area Rent Director denied the complainant’s petition for a rent adjustment based on a special relationship between landlord and tenant. This he cites as further indication of what he describes as the “run around” being given him by the Office of Price Administration. As we said in our previous opinion, we cannot condone the treatment which has been accorded this complainant. But we are without power to grant the complainant relief in respect to its application for adjustment, assuming its objections to the Rent Director’s action are well founded, until after it has exhausted its remedies before the Price Administrator by way of application for review and protest.
The petition for rehearing is denied.